     Case 2:20-cv-04711-PA-AFM Document 19 Filed 08/07/20 Page 1 of 2 Page ID #:80
                                                                     JS-6

 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:20-cv-04711-PA-AFM
13     individual,
14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     SALONI, INC., a California
       corporation; and DOES 1-10,
18     inclusive
19
       Defendants.
20

21

22

23

24

25

26

27
                                          1
28
                               [PROPOSED] ORDER
                           DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04711-PA-AFM Document 19 Filed 08/07/20 Page 2 of 2 Page ID #:81


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Saloni, Inc.
 3
     (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6   own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: August 07, 2020
10

11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
